Holmes App. No. 95CA541. Reported at 79 Ohio St.3d 230, 680 N.E.2d 1207. On motion for reconsideration. Motion denied.
Cook, J., dissents.
ADMINISTRATIVE DOCKET
1. Amendments to Canons 1 through 6 of the Code of Judicial Conduct were adopted.
2. Amendments to GovJBar R. V(5) and XX (Interim Suspension from the Practice of Law for a Felony Conviction or Default under a Child Support Order) were adopted.
3. Peggy (Margaret) A. Murray and Richard C. Alkire were appointed to the Board of Commissioners on Grievances and Discipline of the Supreme Court.
4. John H. Burlew was appointed to the Commission on Continuing Legal Education.
5. Mark C. Bissinger was appointed to the Board of Bar Examiners.
6. Lawrence R. Elleman was appointed to the Commission on Certification of Attorneys as Specialists.
*15107. Stanley Cummins Bender was appointed to the Board of Commissioners on Grievances and Discipline of the Supreme Court.
8. A proposed amendment to DR 2-101 (prohibition on attorney’s sending written communications to prospective personal injury and wrongful death claimants within thirty days of the accident or event that gave rise to the potential claim) (the “Florida rale”) will be published for public comment.
9. An amendment to Gov.Bar R. V(3)(C)(5) (decertification of certified grievance committee) was adopted.
10. An amendment to Gov.Bar R. VIII (Clients’ Security Fund; Maximum Recovery; Consideration of Claims) was adopted.
11. Amendments to Standard Probate Form Series 18 and Sup.R. 99 were adopted.
12. Proposed Sup.R. 44 (acceptance of garnishment forms) will be published for public comment.
13. Specialization designations in estate planning, trust and probate law; elder law; and federal taxation law were approved.